DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02/23/2022.
Claims 1, 4, 7, 10, 11, 14, and 17 are amended.
Claims 1-20 are currently pending and have been examined. 


Allowable Subject Matter

Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. § 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The indication of allowable subject matter is dependent upon the 112(b) interpretation provided below.  If Applicant finds the provided interpretation to not be reflective of the intended invention, the indication of allowable subject matter is subject to change.

The following is a statement of reasons for the indication of allowable subject matter: 

	Independent claims 1 and 11 teach the novel and non-obvious feature(s) of:
receiving a user identifier from a user interface of an electronic device, wherein the user identifier identifies a user from among a set of users; 
receiving an item identifier associated with the user identifier, wherein the item identifier identifies an item in a catalog comprising a set of items; 

determining user item quantity information related to quantities of the item previously selected by the user in first prior user transactions by the user involving the item in a predetermined time period; 
determining a respective household size for each user in the set of users; 
determining aggregate household item quantity information related to quantities of the item previously selected by each user in a portion of the set of users in first prior item transactions by the portion of the set of users involving the item in the predetermined time period, wherein each user in the portion of the set of users has a household size corresponding to the respective household size of the user; 
determining whether a quantity of the first prior user transactions by the user meets or exceeds a first threshold level; 
when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level, determining a recommended quantity of the item for notification to the user based on the user item quantity information and updating the user interface of the electronic device to notify the user of the recommended quantity of the item; USA.604856476.3/QCP2Attorney Docket No. 6268US01/1761284.1219 
when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information and updating the user interface of the electronic device to notify the user of the recommended quantity of the item; 
when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; and
determining an aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the 

Even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

The following references have been identified as the most relevant prior art to the claimed invention: Kim et al. (US 2018/0101875 A1 [previously recited]), hereinafter “Kim”; Busey (US 2020/0334635 A1 [previously recited]); and Merz et al. (US 2017/0032446 A1), hereinafter “Merz”.
Kim discloses receiving user data from a user interface of an electronic device; receiving an item identifier associated with a user identifier, wherein the item identifier identifies an item in a catalog comprising a set of items; receiving product-type information that identifies one or more products of a type related to the item; determining user item information related to quantities of the item previously selected by the user in first prior user transactions by the user involving the item in a predetermined time period; determining a respective household size for the user;  determining whether a quantity of the first prior user transactions by the user meets or exceeds a first threshold level; when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level, determining a recommended quantity of the item for notification to the user and updating the user interface of the electronic device to notify the user of the recommended quantity of the item; USA.604856476.3/QCP2Attorney Docket No. 6268US01/1761284.1219 when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level, and determining the recommended quantity of the item for notification to the user based on the household item quantity information and updating the user interface of the electronic device to notify the user of the recommended quantity of the item.  However, Kim does not anticipate or render obvious: wherein the user identifier identifies a user from among a set of users; determining user item quantity information related to quantities of the item previously selected by the user in first prior user transactions; determining a respective household size for each user in the set of users; determining aggregate household item quantity information related to quantities of the item previously selected by each user in a portion of the set of users in first prior item transactions by the portion of the set of users involving the item in the predetermined time period, wherein each user in the portion of the set of users has a household size corresponding to the respective household size of the user; determining a recommended quantity of the item for notification to the user based on the user item quantity information and updating the user interface of the electronic device to notify the user of the recommended quantity of the item; USA.604856476.3/QCP2Attorney Docket No. 6268US01/1761284.1219 determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information and updating the user interface of the electronic device to notify the user of the recommended quantity of the item; when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; and determining an aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the set of users in second prior item transactions by the portion of the set of users involving the one or more products of the type related to the item.
Busey discloses wherein the user identifier identifies a user from among a set of users; determining user item quantity information related to quantities of the item previously selected by the user in first prior user transactions involving the item in a predetermined time period; determining a respective household size for each user in the set of users; determining aggregate household item quantity information related to quantities of the item previously selected by each user in a portion of the set of users in first prior item transactions by the portion of the set of users involving the item in the predetermined time period, wherein each user in the portion of the set of users has a household size corresponding to the respective household size of the user; determining a recommended quantity of the when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; and determining an aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the set of users in second prior item transactions by the portion of the set of users involving the one or more products of the type related to the item.
Merz discloses determining user item quantity information related to quantities of the item previously selected by the user in first prior transactions in a predetermined time period; and determining a respective household size for each user in the set of users. However, Merz does not anticipate or render obvious: when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; and determining an aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the set of users in second prior item transactions by the portion of the set of users involving the one or more products of the type related to the item.






Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites three conditions: (A) “when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level” (lines 24-25), (B) “when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level” (lines 27-28), and (C) “when the quantity of the first prior user transactions is determined to be zero” (line 31), and quantity determination steps to be performed based on which condition is met.  Claim 1 finally recites “updating the user interface of the electronic device to notify the user of the recommended quantity of the item” (lines 42-43).  Conditions A and B both have recited “recommended quantity” determinations (lines 25-26 and 28-30, respectively) which are notified to the user in lines 42-43.  However, condition C does not have a recited “recommended quantity” determination, making it unclear what “the recommended quantity” in lines 42-43 is when condition C is met.  For the purpose of examination, the Examiner will interpret claim 1 to recite:
when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level, determining a recommended quantity of the item for notification to the user based on the user item quantity information and updating the user interface of the electronic device to notify the user of the recommended quantity of the item; USA.604856476.3/QCP2Attorney Docket No. 6268US01/1761284.1219 
when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information and updating the user interface of the electronic device to notify the user of the recommended quantity of the item; 
when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; and
determining aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the set of users in second prior item transactions by the portion of the set of users involving the one or more products of the type related to the item .


Claims 2-10 inherit the deficiencies of claim 1 and are therefore also rejected. 

	Independent claim 11 is rejected for the same reasons presented above with respect to claim 1.  Claim 11 is being interpreted consistent with the interpretation given above for claim 1.  Claims 12-20 inherit the deficiencies of claim 11 and are therefore also rejected. 

Examiner Note: In order to resolve the 112(b) rejection and include an “updating” step for condition C (i.e. when the quantity of the first prior user transactions is determined to be zero), Examiner recommends amending claim 1 to include the limitations of claim 4, as shown below, and cancelling claim 4.
when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level, determining a recommended quantity of the item for notification to the user based on the user item quantity information; USA.604856476.3/QCP2Attorney Docket No. 6268US01/1761284.1219 
when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information; 
when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; 
determining aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the set of users in second prior item transactions by the portion of the set of users involving the one or more products of the type related to the item;  
determining whether a quantity of the second prior user transactions meets or exceeds a second threshold level;
when the quantity of the second prior user transactions is determined to meet or exceed the second threshold level, determining the recommended quantity of the item for notification to the user based on the user product type quantity information; and 
when the quantity of the second prior user transactions is determined to be greater than zero but does not meet or exceed the second threshold level, determining the recommended quantity of the item for notification to the user based on the aggregate household product type quantity information; and

updating the user interface of the electronic device to notify the user of the recommended quantity of the item.

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 for being directed to an abstract idea without significantly more.
Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a system, and claims 11-20 are directed to a method.  Claims 1 and 11 are parallel in nature, therefore, the analysis will use claim 11 as the representative claim.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 11 recite the abstract idea of “determining and notifying a user of a recommended quantity of an item”.  
Specifically, representative claim 11 recites abstract concepts, including: receiving a user identifier, wherein the user identifier identifies a user from among a set of users; receiving an item identifier associated with the user identifier, wherein the item identifier identifies an item in a catalog comprising a set of items; receiving product-type information that identifies one or more products of a type related to the item; determining user item quantity information related to quantities of the item previously selected by the user in first prior user transactions by the user involving the item in a predetermined time period; determining a respective household size for each user in the set of users; determining aggregate household item quantity information related to quantities of the item previously selected by each user in a portion of the set of users in first prior item transactions by the portion of the set of users involving the item in the predetermined time period, wherein each user in the portion of the set of users has a household size corresponding to the respective household size of the user; determining whether a quantity of the first prior user transactions by the user meets or exceeds a first threshold level; when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level, determining a recommended quantity of the item for notification to the user based on the user item quantity information and notify the user of the recommended quantity of the item; USA.604856476.3/QCP2Attorney Docket No. 6268US01/1761284.1219 when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information and notify the user of the recommended quantity of the item; when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; and determining an aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the set of users in second prior item transactions by the portion of the set of users involving the one or more products of the type related to the item.
The claims as a whole are directed to “determining and notifying a user of a recommended quantity of an item”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  Recommending an item quantity for purchase is a certain method of organizing human activity because it is a commercial interaction such as advertising, marketing or sales activities.  Therefore, claims 1 and 11 recite an abstract idea. 
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that  one or more processors; non-transitory computer-readable media; and a user interface of an electronic device.  The processors, computer-readable media, and user interface of an electronic device are merely being used as a tool to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Additionally, updating the interface to display a notification is a mere data-gathering step and thereby considered to be insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 11 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processors, computer-readable media, and user interface of the electronic device are merely being used as a tool to perform the abstract idea.  Furthermore, updating a user interface (i.e. transmitting information to a user interface) is considered well-understood, routine, and conventional computer activity (see “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); MPEP 2106.05(d)II).  Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.  Accordingly, claims 1 and 11 are ineligible. 
	Dependent claim(s) 2-10 and 12-20 merely further limit the abstract idea by further characterizing the item quantity determination, without reciting any additional elements.  Therefore, claims 12-20 are directed to the abstract idea without reciting significantly more for the same reasons as identified with respect to claims 1 and 11.		
Response to Arguments
Applicant’s arguments filed February 23, 2022, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With respect to independent claims 1 and 11, the Applicant argues that 1) under Revised Step 2A, the claims integrate the abstract ideas into a practical application; and 2) under Step 2B, the claims recite an inventive concept by adding specific limitations are not well-understood, routine, or conventional activity in the field.
In response to argument 1, the Examiner respectfully disagrees.  The Applicant argues that the following limitation recites significant additional elements beyond the abstract idea, provides a combination of steps that improves the technical field of recommending notifications to users, and uses the abstract idea in a meaningful way beyond generally linking to a technological environment (Arguments, pg. 14): 
when the quantity of the first prior user transactions is determined to be zero, determining user product type quantity information related to quantities of the one or more products of the type related to the item previously selected by the user in second prior user transactions by the user involving the one or more products of the type related to the item; determining an aggregate household product type quantity information related to quantities of the one or more products of the type related to the item previously selected by each user in the portion of the set of users in second prior item transactions by the portion of the set of users involving the one or more products of the type related to the item.
USPTO guidance uses the term additional elements to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception (2019 PEG, Footnote 24).  The above argued limitation is part of the abstract idea of “determining and notifying a user of a recommended quantity of an item”, and does not contain any additional elements, such as hardware, beyond the abstract idea itself.  Abstract ideas are not patent eligible, therefore this limitation cannot provide integration.
Furthermore, the courts have identified that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on 
In response to argument 2, the Examiner respectfully disagrees.  Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As explained above, the amended limitations of claims 1 and 11 do not contain any additional elements and instead further define the abstract idea.  Limitations of the abstract idea cannot provide significantly more than the exception itself.  As explained in the rejection above the recited additional element(s) of representative claim 11, individually and in combination, are well-understood, routine, and conventional activity.  Therefore, the Examiner maintains the recited additional elements do not provide inventive concept, and that independent claims 1 and 11 are directed to an abstract idea without reciting significantly more.

Applicant’s arguments filed September 8, 2021, with respect to 35 USC § 103, have been fully considered and are persuasive.  The § 103 rejections of claims 1-20 have been withdrawn.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Giordano) describes a study estimating and analyzing the determinants of household food waste.  This analysis is important to define prevention measures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625